        Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

CHRISTINA MARZIALE; and                                                       PLAINTIFFS
DANA McLAIN, Administrator of the
Estate of Elaine Marziale

V.                            CASE NO. 5:18-CV-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC                                                      DEFENDANTS

                       REPORT WITH RECOMMENDATIONS

I.     Procedure for Filing Objections:

       This Report with recommendations has been sent to Chief Judge D.P. Marshall Jr.,

the presiding judge in this case. The parties may file objections with Judge Marshall if

they disagree with the findings or conclusions set out in the Report. Objections should be

specific and should include the factual or legal basis for the objection.

       To be considered, objections must be filed within 14 days, unless Judge Marshall

orders otherwise. If parties do not file objections, they risk waiving the right to appeal

questions of fact. And, if no objections are filed, Judge Marshall can adopt the

recommendations set out in this Report without independently reviewing the record.

II.    Introduction:

       On July 28, 2020, this Court issued a Report with Recommendations outlining the

extensive discovery abuse committed by Defendant Correct Care Solutions LLC n/k/a

Wellpath LLC (“CCS”). (Doc. No. 208) After considering objections from both parties,
        Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 2 of 8




Judge Marshall entered an order largely adopting the recommendation and imposing

various sanctions against CCS, including attorneys’ fees. (Doc. No. 217)

       Because the parties could not agree on the amount of attorneys’ fees, Plaintiffs

filed an attorneys’ fee petition. (Doc. No. 300) CCS responded (Doc. No. 322), and the

petition is ripe for review. For reasons explained below, the Court recommends that

Plaintiffs be awarded $99,461 in attorneys’ fees.

III.   Discussion:

       There are two attorney fee awards at issue: fees for Plaintiffs’ work during the

August–October 2020 “clean-up” discovery period and fees for Plaintiffs’ work on

motions to compel and for sanctions (Doc. Nos. 150, 152). (Doc. No. 217 at pp. 1-2, 5) In

support of their fee petitions, Plaintiffs submit itemized billing covering time entries for

both petitions. The billing for Attorneys Gillham and Sutter consists of over 800 entries

(Doc. No. 300-3); the billing for Attorney Clarke has almost 100 entries (Doc. No. 300-

5). Plaintiffs seek a total of $530,007 in attorneys’ fees and $8,352.85 in costs. (Doc. No.

300 at p. 3)

   A. Attorneys’ Fees for Clean-up Discovery

       Judge Marshall capped recovery of fees for clean-up discovery at $25,000. (Doc.

No. 217 at p. 2) CCS concedes that Plaintiffs are entitled to that full amount. (Doc. No.

322 at p. 3) Accordingly, Plaintiffs are entitled to $25,000 in attorneys’ fees and costs for

their work commencing August 10, 2020, the date the clean-up discovery period began.




                                              2
        Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 3 of 8




       B. Attorneys’ Fees for Work on Motions to Compel and as Sanctions

       For Plaintiffs’ work on their motions to compel and for sanctions, CCS concedes

that Plaintiffs are entitled to attorneys’ fees for 71.5 hours worked by Mr. Gillham and

59.7 hours worked by Mr. Clarke. (Doc. No. 322 at pp. 5–7, 14–15) CCS contends that

the remaining hours Plaintiffs claim are non-compensable; and, it objects to the proposed

hourly rate for each attorney. (Doc. No. 322 at p. 4)

       “The starting point in determining attorney fees is the lodestar, which is calculated

by multiplying the number of hours reasonably expended by the reasonable hourly rates.”

Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005) (citing Fish v. St. Cloud State University,

295 F.3d 849, 851 (8th Cir. 2002)).

       1. Hours Reasonably Expended

       The Court has carefully reviewed each time entry prior to August 10, 2020 to

determine whether the billed time was spent on the motion to compel and the motion for

sanctions. It is evident from the itemized billing that Plaintiffs’ counsel has spent an

extraordinary amout of time on this case. Much of the time submitted, however, is not

related to Plaintiffs’ motions to compel or for sanctions.

       Plaintiffs are only entitled to attorneys’ fees causally connected to CCS’s

discovery abuses. Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1187 n.5

(2017). For purposes of the pending fee petitions, they cannot recover for time spent:

working on a protective order; drafting a joint status report with the non-party Arkansas

Department of Community Correction; sending interrogatories; engaging in legitimate

discovery disputes, such as disputes regarding CCS’s right to peer-review privilege;

                                              3
        Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 4 of 8




identifying and finding witnesses; filing an amended complaint; or researching defense

counsel and experts. (Doc. No. 300-3 at pp. 1, 2, 14, 18, 21, 33) Also, Plaintiffs have not

met their burden to show they should be compensated for time spent deposing witnesses

prior to August 10, 2020, because they have not explained how any particular deposition,

other than those conducted during the clean-up discovery period, was necessitated by

CCS’s discovery abuses.

       Because the vast majority of the time submitted is not compensable, it will be

most efficient for the Court to pick out the entries that were actually spent on the motions

to compel and for sanctions. In addition to the 131.2 hours conceded by CCS, the Court

has identified 114.7 additional compensable hours:


 18.1 Mr. Gillham spent working on the motions for 6/5/2019 – 2.1 hours
 hours sanctions and to compel                     6/15/2019 – 3.0 hours
                                                   6/16/2019 – 0.4 hours
                                                   6/17/2019 – 1.1 hours
                                                   6/26/2019 – 3.5 hours
                                                   6/27/2019 – 0.7 hours
                                                   6/29/2019 – 1.7 hours
                                                   7/2/2019 – 0.1 hours
                                                   7/19/2019 – 1.8 hours
                                                   7/23/2019 – 0.3 hours
                                                   7/24/2019 – 0.3 hours
                                                   7/31/2019 – 0.1 hours
                                                   8/1/2019 – 0.1 hours
                                                   8/16/2019 – 2.9 hours

                                                          (Doc. No. 300-3 at pp. 29-45;
                                                          Doc. No. 322-1 at pp. 29-45)


 12.3 Mr. Clarke spent working on the motions for         7/2/2019 – 1.6 hours
 hours sanctions and to compel                            7/3/2019 – 2.1 hours
                                                          7/18/2019 – 6.8 hours
                                                          7/19/2020 – 3.7 hours
                                             4
      Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 5 of 8




                                                     (Doc. No. 300-5 at pp. 10-11;
                                                     Doc. No. 322-2 at pp. 1-2)


1.8   Mr. Clarke spent working on the 9/30/2019      9/4/2020 – 0.4 hours
hours hearing on the motions                         9/27/2020 – 1.4 hours

                                                     (Doc. No. 300-5 at p. 11; Doc.
                                                     No. 322-2 at p. 2)


9.5   Mr. Gillham spent working on supplemental      10/1/2019 – 3.4 hours
hours discovery reports requested by the Court       10/14/2019 – 0.3 hours
      following the 9/30/2019 hearing on the         10/16/2019 – 4.7 hours
      motions (See Doc. Nos. 177-178)                1/7/2020 – 1.1 hours

                                                     (Doc. No. 300-3 at pp. 51-53;
                                                     Doc. No. 322-1 at pp. 51-53)


2.3   Mr. Gillham spent working on the               6/4/2020 – 1.1 hours
hours supplemental brief in support of the motions   6/17/2020 – 0.1 hours
                                                     6/18/2020 – 0.3 hours
                                                     7/17/2020 – 0.8 hours

                                                     (Doc. No. 300-3 at pp. 53-54;
                                                     Doc. No. 322-1 at pp. 53-54)


5.3   Mr. Clarke spent working on the                6/2/2020 – 2.4 hours
hours supplemental brief in support of the motions   6/3/2020 – 2.1 hours
                                                     7/17/2020 – 0.8 hours

                                                     (Doc. No. 300-5 at p. 12; Doc.
                                                     No. 322-2 at p. 3)


14    Mr. Gillham spent working on 7/21/2020         7/20/2020 – 6.3 hours
hours hearing before magistrate judge on motions     7/21/2020 – 7.1 hours
                                                     7/22/2020 – 0.3 hours
                                                     7/24/2020 – 0.3 hours

                                                     (Doc. No. 300-3 at pp. 54-55;
                                                     Doc. No. 322-1 at pp. 54-55)

                                         5
      Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 6 of 8




5.8   Mr. Clarke for 7/21/2020 hearing before         7/20/2020 – 2.2 hours
hours magistrate judge on motions                     7/21/2020 – 5.8 hours

                                                      (Doc. No. 300-5 at p. 12; Doc.
                                                      No. 322-2 at p. 3)


18.1 Mr. Gillham for preparing Rule 56(d)             7/14/2020 – 4.1 hours
hours affidavit because Plaintiffs did not have the   7/15/2020 – 3.8 hours
      discovery necessary to respond due to CCS’s     7/16/2020 – 0.3 hours
      discovery abuse                                 7/21/2020 – 1.6 hours
                                                      7/22/2020 – 1.7 hours
                                                      7/22/2020 – 2.4 hours
                                                      7/23/2020 – 0.3 hours
                                                      7/23/2020 – 3.9 hours

                                                      (Doc. No. 300-3 at pp. 54-55;
                                                      Doc. No. 322-1 at pp. 54-55)


22.4 Mr. Gillham for objections to the Magistrate     7/28/2020 – 2.8 hours
hours Judge’s Report with Recommendations             7/28/2020 – 0.1 hours
      regarding the motions                           7/29/2020 – 0.1 hours
                                                      7/29/2020 – 0.1 hours
                                                      7/31/2020 – 8.9 hours
                                                      8/1/2020 – 7.2 hours
                                                      8/4/2020 – 3.2 hours

                                                      (Doc. No. 300-3 at pp. 54-55;
                                                      Doc. No. 322-a at pp. 54-55)


5.1   Mr. Clarke for objections to the Magistrate     7/28/2020 – 3.3 hours
hours Judge’s Report with Recommendations             8/4/2020 – 1.1 hours
      regarding the motions                           8/5/2020 – 0.7 hours

                                                      (Doc. No. 300-5 at p. 12; Doc.
                                                      No. 322-2 at p. 3)




                                         6
        Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 7 of 8




       2. Hourly Rates.

       Plaintiffs request an hourly fee of $350 for Mr. Gillham, $400 for Mr. Clarke, and

$400 for Mr. Sutter. The proposed rates are too steep for central Arkansas. “When

determining reasonable hourly rates, district courts may rely on their own experience and

knowledge of prevailing market rates.” Hanig, 415 F.3d at 822 (citing Warnock v.

Archer, 397 F.3d 1024, 1027 (8th Cir.2004)).

       In 2016, this Court awarded Mr. Gillham an hourly rate of $250 for his work on a

civil rights matter. Given the passage of time and complexity of this case, an hourly rate

of $290 is reasonable. CCS concedes a $325 hourly rate for Mr. Clarke (Doc. No. 322 at

p. 13); and the Court finds that rate to be reasonable. Mr. Sutter has not submitted any

time that the Court deems compensable; therefore, it is unnecessary to reach the issue of

his hourly fee.

       C. Costs

       In addition to attorneys’ fees, Plaintiffs request $8,352.85 in costs. (Doc. No. 300-

4) Although Plaintiffs were awarded “costs for their work on the motions to compel and

for sanctions” (Doc. No. 217 at p. 5), each cost submitted by Plaintiffs was incurred

during the clean-up discovery period. Those costs have not been awarded by the Court.

Plaintiffs are, therefore, not entitled to the costs submitted.

IV.    Conclusion:

       The Court recommends that Plaintiffs be awarded $99,461 in attorneys’ fees as

follows:



                                               7
      Case 5:18-cv-00086-DPM Document 328 Filed 01/27/21 Page 8 of 8




$25,000      for Plaintiffs’ work during the clean-up discovery period;

$45,211      for Lucien Gillham’s work on the motions to compel and for sanctions;
             $290/hour for 155.9 hours (71.5 conceded by CCS; 84.4 awarded by
             Court)
$29,250      for Andy Clarke’s work on the motions to compel and for sanctions;
             $325/hour for 90 hours (59.7 hours conceded by CCS; plus 30.3 hours
             allowed by the undersigned)

     DATED this 27th day of January, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                         8
